DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following recited limitations: “...determine if an environment of the at least one lamp includes a connection between a neutral wire and the lighting control switch, wherein the lighting control switch is directly powered through the neutral wire when it is determined that the at least one lamp includes the connection between the neutral wire and the lighting control switch, wherein an amount of power is stored to operate the lighting control switch when it is determined that the at least one lamp does not include the connection between the neutral wire and the lighting control switch; communicate at least one electronic data command associated with the lighting control input to the at least one lamp through an AC power cycle, wherein an AC sinusoidal waveform is interrupted at one or more portions of the AC power cycle to input at least one electronic data command through the AC power cycle; and control the at least one lamp to operate based on the lighting control input based on the receipt of the at least one electronic data command communicated through the AC power cycle” (claims 1, 9 and 18). The remaining claims 2-8, 10-17, 19 and 20 are allowed by virtue of their dependencies upon the independent claims. Hence, the examiner has allowed claims 1 through 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takacs et al., Patent No. 11,057,981; Draper et al., Patent No. 9,155,174.
                                                 
                                                  Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844